DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Boyoung Yeum (73,803) on 12/9/2021.

The application has been amended as follows: 

8. 		(Currently Amended) A display system comprising: 
an electronic device comprising: 
a processor configured to generate a first image and a second image; and 
a first image display that displays the first image, 
a head mounted display that communicates with the electronic device, the head 
mounted display including: 
a camera that captures an outside scene; and 
a second image display that displays the second image overlapping the outside 
scene, wherein

electronic device in the outside scene captured by the camera, and 
the second image display displays a portion of the second image in an area that 
overlaps with the position of the electronic device and displays another portion of the second image in an area around the position of the electronic device, the portion of the second image being darker than the [[other ]]another portion of the second image.


Allowable Subject Matter
Claim 1, 2, 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination is silent to the limitations “apply a mask processing to a portion of the second image when the portion of the second image overlaps with the electronic device, wherein the mask processing changes a color of pixels to a dark color or a black color.” of claim 1, when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.
Claims 2, 4-6 are allowed because they depend on an allowed claim.
Claim 7 contains similar subject matter to claim 1 in merely a different form and is allowed for the same reasons recited above.
The prior art of record alone or in combination is silent to the limitations “the second image display displays a portion of the second image in an area that overlaps with the position of the electronic device and displays another portion of the second image in an area around the position of the electronic device, the portion of the second image being darker than the another portion of the second image.” of claim 8 when read in light of the rest of the limitations of claim 8 and thus claim 8 is allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611